Exhibit 10.1

 

[g369031kki001.jpg]

 

CANTEL MEDICAL CORP.

 

ANNUAL INCENTIVE COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

Purpose and Objectives

 

The purpose of the Incentive Compensation Plan (Plan) is to contribute to the
motivation of key employees in accomplishing the Company’s goals.  The
objectives of the Plan are as follows:

 

·      Clearly communicate and reinforce strategic, operational and financial
objectives.

 

·      Provide a competitive incentive for achievement of corporate and
divisional goals on both an individual and team basis.

 

·      Establish an objective basis for determining annual awards.

 

Plan Definitions

 

Certain words or phases used in this plan document are defined as follows:

 

·      Award - An annual incentive compensation award.

 

·      Base Salary — Base salary as of July 31st of the Plan Year (or a
participant’s last day of employment with the Company if prior to July 31st),
disregarding any reduction in the rate of base salary during the six-month
period immediately preceding such date.

 

·      Company — Cantel Medical Corp.

 

·      Compensation Committee — a subgroup of the Company’s Board of Directors
responsible for the following functions: (1) discharging the Board’s
responsibilities relating to compensation of executive officers; (2) producing
an annual report on executive compensation for inclusion in the proxy statement;
and (3) design, maintenance and administration of all of the company’s incentive
plans.

 

·      Plan Year - The period from August 1st - July 31st (fiscal year of
Company).  The initial Plan Year is the fiscal year ending July 31, 2010.

 

·      Target Award - An incentive compensation award to be earned by a
participant based on achieving pre-determined financial objectives and other
performance objectives during the Plan Year that represents payment at 100%.

 

Eligibility

 

All executive officers of the Company, the Presidents of the Company’s Minntech
Corporation, Mar Cor Purification, Inc. and Crosstex International, Inc.
subsidiaries and other direct reports to the CEO of the Company who are approved
by the Compensation Committee are eligible for Awards under this Plan.  New
hires/promotions are eligible for a pro-rated Award. Participation will be based
on a position’s level and ability to influence the long term performance of the
Company.  Participants are identified by title and recommended by the CEO of
Cantel Medical Corp., subject to the approval of the Compensation Committee.

 

Administration

 

The Compensation Committee has ultimate authority over the Plan, is responsible
for approving the Plan and may alter any provision of the Plan or terminate the
Plan at any time subject to the terms of the Plan herein. The Compensation
Committee will directly administer the Plan with respect to all participants. 
Specific responsibilities of the Committee include:

 

·      Approving Annual Incentive Compensation Plan

 

2

--------------------------------------------------------------------------------


 

·      Approving the performance objectives, targets and ranges

 

·      Determining incentive compensation award percentages

 

·      Approving incentive compensation awards

 

The CEO of the Company will make recommendations to the Compensation Committee
and resolve questions regarding the interpretation of the Plan.

 

Prior to the commencement of each new Plan Year or within sixty (60) days
thereafter, the Compensation Committee shall approve and adopt specific
performance targets and target award levels for Plan participants for such
year.  Such performance targets and target award levels shall be set forth in an
Annual Incentive Compensation Plan.

 

Target Award Levels

 

The target incentive awards for each eligible position (by category) are
expressed as a percentage of Base Salary as follows:

 

ELIGIBLE POSITION

 

TARGET INCENTIVE AWARD

 

CEO/President

 

70% - 100%

 

COO, Division CEO, Senior Vice President

 

45% - 65%

 

Vice Presidents, Directors

 

40% - 55%

 

Other Key Employees

 

10% - 35%

 

 

Notwithstanding the foregoing, Division CEOs will have 25% of their Bonus Target
based on the annual Performance Target established for executives of Cantel
Medical Corp.  The remaining 75% will be based on the annual performance target
specific to the operations of such CEO’s division(s), which shall be established
by the CEO of the Company in consultation with the Compensation Committee.

 

Awards will be determined as follows:

 

 

 

EARNINGS GROWTH
CORP

 

EARNINGS
GROWTH
DIVISION

 

CORPORATE EXECUTIVES

 

100

%

—

 

DIVISION CEOs

 

25

%

75

%

 

3

--------------------------------------------------------------------------------


 

Payout Ranges

 

Payout ranges are based upon target incentive award and are expressed as a
percentage of base salary as follows:

 

 

 

MINIMUM

 

TARGET

 

MAXIMUM

 

Financial Objective

 

50

%

100

%

200

%

 

Determination of Awards

 

To maintain a focus on increasing shareholder value and driving superior
financial performance, awards under this Plan will be based on the achievement
of growth in the Company’s earnings, as measured by earnings per share or on
such other performance criteria as may be established by the Compensation
Committee for each Plan Year and set forth in the Annual Incentive Compensation
Plan. Notwithstanding the specific performance criteria established, in making a
determination as to whether or not such criteria was satisfied and the extent to
which a bonus should be awarded, the Compensation Committee shall take into
consideration factors such as unanticipated taxes, acquisition costs,
non-recurring and extraordinary items, and other equitable factors, as
determined by the Compensation Committee in its discretion.

 

Distribution of Awards

 

Awards under the Plan are to be paid to eligible participants in cash as soon as
financial performance is finalized and individual performance has been assessed,
but in no case later than October 15th.

 

Subject to the terms of a participant’s employment, severance or other written
compensation agreement with the Company, a participant must be actively employed
by the Company on the date the Award is paid to receive the Award.  Participants
hired or promoted to an eligible position for participation in the Plan during
the Plan Year may receive a pro-rated Award (based on time in the eligible
position during the Plan Year) subject to the approval of the Compensation
Committee.

 

In the event a participant’s employment is terminated prior to the end of the
Plan Year due to death, disability, or normal retirement, the participant or
beneficiary will be entitled to receive the Award (in whole or on a pro rata
basis for the period employed) that would have been earned if participant’s
employment had continued to the end of the Plan Year, subject to the approval of
the Compensation Committee.

 

At the sole discretion of the Compensation Committee, a participant may not
receive an Award, or the amount of an Award may be decreased, due to
substantiated poor individual performance or misconduct and may be declared
ineligible under the Plan.  The Committee intends to provide written notice to
such participant promptly following its knowledge or determination of poor
individual performance or misconduct and give the participant an opportunity to
dispute or explain his performance or misconduct and, to the extent practical,
correct any correctible poor performance; provided, however, that the failure to
provide such notice shall not affect the Committee’s rights under this
paragraph.

 

4

--------------------------------------------------------------------------------


 

General Provisions

 

Limitations on Vested Interest

 

It is understood that the Awards hereunder are within the sole discretion of the
Company.  No participant has any vested interest in an award under the Plan
until such Award has been approved by the Compensation Committee.

 

Participants may be deleted from the Plan at the beginning of each Plan Year at
the sole discretion of the Compensation Committee by giving written notice to
such participants at least thirty (30) days prior to the commencement of the
Plan Year. New participants may be added to the Plan at any time at the sole
discretion of the Compensation Committee.

 

Employment Rights

 

The Plan does not give any employee the right to be retained in the employ of
the Company.  Specifically, the Plan does not create an employment contract for
the Plan Year or any part thereof.

 

Non-Assignment

 

Incentive compensation payments may not be pledged, assigned or transferred for
any reason other than in connection with the death of a Participant.

 

Withholding

 

Any taxes required to be withheld by Federal, State or Local Regulations will be
deducted from incentive compensation payments hereunder.

 

Discontinuance, Suspension or Amendment of the Plan

 

The Company, with the approval of the Compensation Committee, may discontinue or
suspend the Plan at any time, or amend the Plan in any respect.  The Company may
review the Plan and its administration at any time to determine whether the
objectives of the Plan continue to be met.

 

5

--------------------------------------------------------------------------------